Citation Nr: 1428407	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-02 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for hypertensive vascular disease (hypertension), to include as secondary to service-connected diabetes mellitus (diabetes).

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes.

4.  Entitlement to service connection for a right hip condition.

5.  Entitlement to service connection for upper extremity peripheral neuropathy.

6.  Entitlement to service connection for lower extremity peripheral neuropathy.

7.  Entitlement to service connection for peripheral vascular disease of the left lower extremity.

8.  Entitlement to service connection for peripheral vascular disease of the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion

	
WITNESS AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to May 1969.  The Veteran's awards include a Combat Infantry Badge and a Purple Heart.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Winston-Salem, North Carolina RO.

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  

The Board notes that the RO classified the Veteran's claim for service connection as degenerative disc disease, lumbar spine (previously evaluated as spina bifida.)  After review of the record, however, the Board has not found any indication that the Veteran has ever contended that his spina bifida is related to service.  The Board therefore views the RO's classification of the claim on appeal as merely noting its prior consideration of the claim, and that the claim is more appropriately characterized as entitlement to service connection for degenerative disc disease of the lumbar spine.

In January 2014, the Veteran presented sworn testimony during a video-conference Board hearing in Winston-Salem, North Carolina, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for hypertension as secondary to diabetes and entitlement to service connection for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against the current existence of a disorder of the right hip.  

2.  Affording the Veteran the benefit of the doubt, his erectile dysfunction is at least as likely as not related to his service-connected diabetes.

3.  In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for upper extremity peripheral neuropathy was requested.

4.  In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for lower extremity peripheral neuropathy was requested.

5.  In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for peripheral vascular disease of the left lower extremity was requested.

6.  In January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for peripheral vascular disease of the right lower extremity was requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013). 

2.  The criteria for service connection for an erectile dysfunction as secondary to a diabetes has been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 

3.  The criteria for withdrawal of appeals by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeals in a January 16, 2014 letter to the Board following the June 2013 certification to the Board and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Right Hip Condition & Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in August 2008, prior to the adjudication of his claim in June 2009.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, service personnel records, private records identified and VA treatment records with the claims file.  

In May 2009, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the identification and etiology of the Veteran's complaints of right hip pain and a right hip condition.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's complaints of right hip pain.  The examiner provided a sufficiently detailed description of the Veteran's symptoms, and the examiner provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Discussion of the Veteran's January 2014 video-conference Board hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for a right hip condition was identified as an issue at the time of the hearing.  Information was elicited from the Veteran concerning the nature, etiology, and onset of this condition.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated "a veteran seeking disability benefits must establish the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, including evidence in electronic record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.


Merits

The Veteran and his wife testified in the January 2014 Board hearing that the Veteran has suffered pain in his right hip since his separation from service.  However, they both acknowledged that no medical examiner has provided a diagnosis for the right hip disability.  The Veteran and his wife, however, both relate how the Veteran's hip has caused pain which has increased since his separation from service.  The Board, however, while finding that these statements are credible, is restricted by the holding of the Federal Circuit which held that for purposes of establishing a current disability for a Veteran's claim for service connection pain alone is not a compensable disability absent an underlying pathology.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but also extends to the first two.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

In this case, the criteria under Jandreau have not been met.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  Moreover, these complaints of pain are outweighed by the objective studies conducted in the June 2012 VA examination and clinical expertise of the VA examiner who was unable to determine a current disability.  Thus, the claim must fail.

Therefore, the Board finds the Veteran failed the first prong of the three prong test for service connection as he does not have a current disability which can be service connected.  Brammer v. Derwinski, supra (there can be no valid claim for service connection in the absence of a present disability).  Accordingly, the preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for a right hip condition is denied.

In sum, the record does not show the Veteran has had a diagnosed right hip condition at any time during the period under review.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.)  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied. 
The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.

Erectile Dysfunction Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating entitlement to VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary because service connection for erectile dysfunction is granted herein.  It follows that any errors that were have been made regarding these duties were harmless. 

Secondary Service Connection

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Merits

The Board acknowledges that the Veteran is currently service connected for diabetes and that he has been diagnosed with erectile dysfunction.

The Board recognizes that the May 2009 VA examiner provided an opinion that the likely etiology of the Veteran's erectile dysfunction is his diabetes.  He later also states that the likely etiology of the Veteran's erectile dysfunction is his hypogonadism.  Therefore, based on its review of the results of the VA examination, the Board finds that the VA examiner essentially concluded that the Veteran's erectile dysfunction was related to both diabetes and hypogonadism.  Thus, given that the relationship between the Veteran's erectile dysfunction and diabetes is at least in equipoise, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for erectile dysfunction as secondary to his service-connected diabetes.  38 U.S.C.A. §§ 1110 , 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for a right hip disorder is denied.

Service connection for erectile dysfunction is granted.

Service connection for upper extremity peripheral neuropathy is dismissed.

Service connection for lower extremity peripheral neuropathy is dismissed.

Service connection for peripheral vascular disease of the left lower extremity is dismissed

Service connection for peripheral vascular disease of the right lower extremity is dismissed.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims for service connection for hypertension, to include as secondary to diabetes and service connection for degenerative disc disease of the lumbar spine because segments of the VA examination meant to evaluate these disabilities were, in part, inadequate.  Consequently, the Board finds that new examinations are warranted.

Hypertension

In May 2009 the Veteran was provided a VA examination to determine the etiology of his hypertension to include whether this hypertension was caused or aggravated by his service-connected diabetes.  The VA examiner, in providing his opinion, did not address whether the Veteran's hypertension was aggravated by his diabetes.  Instead, his opinion was limited to whether the hypertension was caused by or result of his diabetes.  The United States Court of Appeals for Veterans Claims (Court) has held in Allen, supra that in a claim for secondary service connection the matter of aggravation of must be addressed.  Considering the foregoing, the Board finds a new VA examination is warranted.

The Board is aware that the Veteran submitted private medical records which indicate in the whole that nephropathy that develops from hypertension worsens diabetes.  However, this opinion does not address the Veteran's nephropathy specifically, but is a general statement about diabetes.  The Board invites the Veteran to submit an addendum opinion from his private physician J.G.B. to clarify his opinion in regards to the Veteran's specific situation.

Degenerative Disc Disease of the Lower Back

In June 2012 the Veteran was provided a VA examination for his low back which was, in part, inadequate.  The VA examiner did not concede that the Veteran's in-service event occurred in accordance with U.S.C.S. 1154(b).  In reviewing the VA examiner notes, the Board notes that the examiner appears to question the credibility of the Veteran's statements surrounding his combat and in-service injury.  The Board notes that the VA examiner's implied suggestions are contradicted by the record.  The Board notes that the Veteran has been diagnosed and service connected for vascular dementia (formerly evaluated as a cognitive disorder) with symptoms such as ongoing problems with memory and concentration which could explain any lapses of memory surrounding his in-service event.  The Board also notes that the Veteran has made similar statements about his in-service injury in a September 2008 statement to VA.  The Board finds that the VA examiner's opinion is therefore flawed insofar as it did not concede the Veteran's in-service injury.  Considering the foregoing, the Board finds that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding VA treatment records from the Salisbury VAMC and Charlotte CBOC, and any other VA facilities identified by the Veteran and not already of record, should be obtained and added to the claims folder.  

In this effort, the Board notes that VA treatment records in the Veteran's claims file from the Salisbury VAMC and Charlotte CBOC are only dated through June 2012.  The AOJ should therefore make an effort to obtain the Veteran's VA records from the above listed facilities that are dated in and after June 2012.

If the AOJ cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s), different from the previous examiner(s), to determine the etiology of the Veteran's hypertension and the etiology of the Veteran's degenerative disc disease of the lumbar spine.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report(s).

(a)  After taking a detailed history from the Veteran regarding his degenerative disc disease of the lumbar spine and considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's CONCEDED combat injury is related to his current degenerative disc disease of the lumbar spine.

(b)  After taking a detailed history from the Veteran regarding his hypertension and considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's hypertension, was caused or aggravated by his service-connected diabetes or is otherwise etiologically related to the Veteran's active service.

For any negative opinion(s), the examiner(s) must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determine(s) that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for hypertension as secondary to diabetes and entitlement to service connection for degenerative disc disease of the lumbar spine.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


